Citation Nr: 1525802	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  06-07 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for degenerative changes, right shoulder, status post rotator cuff repair and anterior acromioplasty prior to July 2, 2013.
 
2. Entitlement to an evaluation in excess of 20 percent for degenerative changes, right shoulder, status post rotator cuff repair and anterior acromioplasty as of July 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

 In a July 2013 rating decision, the Appeals Management Center increased the Veteran's disability rating from 10 percent to 20 percent effective from July 2, 2013.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an increased evaluation remains on appeal and has been recharacterized as reflected on the title page.

The issues of entitlement to service connection for hearing loss and tinnitus were raised in a December 2014 statement and the issues of service connection for diabetes mellitus and an increased rating for lumbar spine degenerative joint disease were raised in September 2014 statements.  None have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Prior to July 2, 2013, the Veteran's right shoulder disability manifest with loss of range of motion to no less than 120 degrees abduction.

2. Since July 2, 2013, the Veteran's right shoulder disability has manifest with loss of range of motion to no less than 60 degrees abduction.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for degenerative changes, right shoulder, status post rotator cuff repair and anterior acromioplasty prior to July 2, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5201 (2014).

2. The criteria for an evaluation in excess of 20 percent for degenerative changes, right shoulder, status post rotator cuff repair and anterior acromioplasty as of July 2, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to an increased rating for his right shoulder disability, which is rated at 10 percent prior to July 2, 2013 and at 20 percent thereafter.  Specifically, the Veteran has contended that the effective date of the 20 percent rating should be the date he filed his increased rating claim.  He also argues that he is entitled to a higher rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The effective date of an increased rating claim is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o) (2014).  Thus, to determine the date entitlement arose, the Board must consider when the record indicates the Veteran met the criteria for the increased rating.

The Veteran's rating prior to July 2, 2013 was assigned under Diagnostic Code 5010-5201 and thereafter was assigned under 5201-5010.  The hyphenated diagnostic codes in this case indicate that traumatic arthritis (Diagnostic Code 5010) is the service-connected disorder and that limitation of motion of the arm (Diagnostic Code 5201) is a residual condition.

Traumatic arthritis is to be rated on the basis of limitation of motion.  When however, the limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71, Diagnostic Code 5010 (2014). 

Diagnostic Code 5201 provides that a 20 percent rating is warranted when motion of the major arm is limited to shoulder level (90 degrees), a 30 percent rating is warranted when motion is limited to midway between the side and shoulder level (45 degrees), and a 40 percent rating when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  Normal range of motion of the shoulder is abduction from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I (2014).

The Board must also consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

The Board does not find that the evidence supports a rating in excess of 10 percent prior to July 2, 2013 as the evidence does not show the Veteran's right arm motion was limited to shoulder level or below.  

The Veteran underwent VA examinations in December 2004, February 2009, and November 2011, at which his range of motion was tested, but on no examination was his abduction limited to less than 120 degrees.  In December 2004 the Veteran's abduction was measured to 180 degrees with pain and no additional loss of range of motion on repetitive use.  In February 2009 his abduction was measured to 120 degrees with pain at 90 degrees.  On repetitive use testing his abduction increased to 140 degrees, although he still indicated pain at 90 degrees.  In November 2011 his abduction was measured to 170 degrees with pain at 110 degrees.  

The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  The Board acknowledges that in February 2009 the Veteran reported pain beginning at 90 degrees, however, he was nonetheless able to lift his arm above shoulder level at that time.

Both the February 2009 and December 2004 VA examiners found no evidence of weakness, incoordination, or fatigability.  However, both did opine they could not provide an opinion on functional loss during a flare-up.  However, the Board notes that in December 2004 the Veteran reported only pain flare-ups while in bed at night.  In February 2009 he reported flare-ups with shoulder stiffness four times a year after performing overhead work.  He reported the flare-ups subside in 20 minutes with rest by propping his arm on a support in 90 degrees abduction and applying ice.  At his November 2011 VA examination the Veteran reported flare-ups of pain once a day relieved by medication and sitting in a position with his arm held at shoulder height.  Thus, even during a flare-up the Veteran is able to raise his arm to shoulder height, which in fact helps relieve his pain.  The Board acknowledges the Veteran's reports of flare-ups but finds that given their frequency, duration, and concurrent functional limitations, they do not warrant a higher rating. 

Therefore, even considering the DeLuca factors and the Veteran's limitations during his reported flare-ups, the Board finds his condition does not more closely approximate the criteria for a rating in excess of 10 percent prior to July 2, 2013.

The Board further finds that the evidence also does not support the claim that the Veteran is entitled to a rating in excess of 20 percent as of July 2, 2013.  For a higher, 30 percent rating, motion must be limited to midway between the side and shoulder level.

On range of motion testing at his VA examination in July 2013, the Veteran's right shoulder flexion was measured to 85 degrees with pain at 65 degrees and abduction to 60 degrees with pain at 45 degrees.  There was no additional loss of motion on repetitive use, but the Veteran did have less movement than normal, weakened movement, incoordination, and pain on movement.  The Veteran reported that he has flare-ups of pain precipitated by actions including elevation of his arm to above shoulder level, twisting, and carrying weight greater than five to ten pounds.

The Board acknowledges the Veteran's report of pain beginning at 45 degrees, but notes that, despite the pain, the Veteran was able to raise his arm to 60 degrees on testing with no additional loss of range of motion on repetitive use testing.  In fact, his report was that lifting his arm above shoulder level was a precipitating factor in having a flare-up.  The Board has considered the Veteran's complaints, but finds that the July 2013 VA examination does not support a rating in excess of 20 percent.

In October 2014, the Veteran underwent another VA examination at which he demonstrated even greater range of motion on testing than in July 2013.  Specifically, his flexion was measured to 125 degrees, abduction to 120 degrees, external rotation to 45 degrees, and internal rotation to 90 degrees.  There was pain on motion.  There was no additional functional loss on repetitive use testing.  

The Veteran told the examiner he has an aching pain and stiffness most of the time, as well as popping at times.  He denied swelling, clicking, locking, giving way, subluxation, or dislocation.  The Veteran reported constant pain in his right shoulder with flare-ups of more severe pain two to three times a month for several hours.  He reported the pain is worse with overhead work and lifting his right arm above horizontal.  

Thus, the October 2014 range of motion testing and the Veteran's own statements again support that the Veteran is able to lift his arm to at least shoulder level.  In fact, the Veteran again identified shoulder level as the point at which his pain is likely to flare.  The Board does not find that the Veteran has any such additional functional limitations beyond the limitation of motion shown on testing that would warrant a rating in excess of 20 percent.

Based on the forgoing, the Board finds that even with consideration of the DeLuca factors, the Veteran's right shoulder disability does not more closely approximate the criteria for a rating in excess of 20 percent.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right shoulder disability.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's right shoulder disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, stiffness, and limitation of motion are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right shoulder disability.  In addition, the Board finds the record does not reflect that the Veteran's right shoulder disability markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board further finds that the VA has met its duty to notify and assist.  A notice letter was sent to the Veteran in November 2004, prior to the initial adjudication of the claim on appeal.  The letter advised the Veteran to submit or identify evidence showing that the shoulder conditions had increased in severity.  While the letter did not ask for evidence showing how the conditions impacted employment, the record as a whole, does not indicate that the Veteran has been prejudiced by such error.  Rather, the record reveals that all relevant evidence has been obtained and the Veteran, who was represented by a service organization, has been provided the full opportunity to participate in the development of his claim.     	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in December 2004, February 2009, November 2011, July 2013, and November 2014.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

An evaluation in excess of 10 percent for degenerative changes, right shoulder, status post rotator cuff repair and anterior acromioplasty prior to July 2, 2013 is denied.
 
An evaluation in excess of 20 percent for degenerative changes, right shoulder, status post rotator cuff repair and anterior acromioplasty on or after July 1, 2013 is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


